Case 3:13-cv-00297-JAM Document 553 Filed 01/28/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

BRUCE KIRBY, INC., and
BRUCE KIRBY

Plaintiffs, Civil Action No. 3:13-cv-00297-JAM
vs.

LASERPERFORMANCE (EUROPE) LIMITED,
QUARTER MOON, INCORPORATED,

Defendants.

 

 

[PROPOSED] ORDER GRANTING GLOBAL SAILING LIMITED’S

MOTION IN LIMINE
Case 3:13-cv-00297-JAM Document 553 Filed 01/28/20 Page 2 of 2

After considering all briefs, declarations, and other documents submitted by the parties
in pertaining to Plaintiff Global Sailing Limited’s (“GSL”) Motion in Limine (“Motion”), and
good cause shown, the Court rules as follows:

GSL’s Motion is GRANTED. Defendants Quarter Moon, Inc. and LaserPerformance
(Europe) Ltd. (individually and collectively, “LP”), its counsel, and its witnesses are
PRECLUDED from introducing any evidence, testimony, or argument concerning LP’s
defenses that seek to bar any damages or injunctive relief based on running of the applicable

statute of limitations or the equitable doctrine of laches.

SO ORDERED

Date:
The Honorable Jeffrey A. Meyer,
U.S. District Court Judge
